Citation Nr: 0116645	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left shoulder and, if so, entitlement to 
service connection for arthritis of the left shoulder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left leg and, if so, entitlement to service 
connection for arthritis of the left leg.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left jaw and, if so, entitlement to service 
connection for arthritis of the left jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO in part denied the 
appellant's claims seeking service connection for arthritis 
of the left shoulder, leg, and jaw secondary to his service-
connected residuals of gunshot wounds to the left shoulder, 
leg, and jaw.  The appellant disagreed and appealed these 
determinations to the Board, which in May 1999 noted that the 
claims were previously denied by VA in the 1970s and remanded 
them for due process.  


FINDINGS OF FACT

1.  All available relevant evidence necessary to substantiate 
the claims herein at issue in this appeal has been obtained 
by the RO.  

2.  The Board denied entitlement to service connection for 
arthritis of multiple joints, addressing, inter alia, the 
left shoulder and left leg, in September 1977.

3.  The RO denied entitlement to service connection for 
arthritis claimed of the face and head in December 1972 and 
February 1973 rating decisions.  The veteran was notified of 
the decisions and of his appeal rights, and he did not 
appeal.

4.  New evidence has been submitted since the September 1977 
Board decision that bears directly and substantially upon the 
claims of entitlement to service connection for arthritis of 
the left shoulder and left leg, is neither cumulative nor 
redundant, and must be considered to fairly decide the merits 
of the claims.

5.  New evidence has been submitted after the February 1973 
rating decision that bears directly and substantially upon 
the claim of entitlement to service connection for arthritis 
of the left jaw, is neither cumulative nor redundant, and 
must be considered to fairly decide the merits of the claim.

6.  The appellant's arthritis of the left shoulder is not 
related to his service or his service-connected residuals of 
a gunshot wound to the left shoulder.  

7.  The appellant's arthritis of the left leg is not related 
to his service or his service-connected residuals of a 
gunshot wound to the left leg.  

8.  The appellant's arthritis of the left jaw is not related 
to his service or his service-connected residuals of a 
gunshot wound to the left jaw.  


CONCLUSIONS OF LAW

1.  The September 1977 Board decision denying entitlement to 
service connection for arthritis of multiple joints is final.  
38 U.S.C.A. § 7103(a), 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  The February 1973 rating decision denying entitlement to 
service connection for, inter alia, arthritis claimed of the 
face and head is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2000).

3.  New and material evidence has been submitted to reopen 
the previously denied claims of service connection for 
arthritis of the left shoulder, left leg, and left jaw.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156(a) (2000).  

4.  Arthritis of the left shoulder, left leg, and left jaw 
was not incurred in active service or related to a service-
connected disability.  38 U.S.C.A. § 1110 (West Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A service induction examination in September 1942 revealed no 
findings of arthritis affecting the left shoulder, leg, or 
jaw.  Service clinical records in November 1943 during 
training revealed findings of arthralgia of the ankles, 
knees, shoulders, and hips of unknown cause.  One notation in 
these clinical records indicated that he had had been treated 
for arthritis in civilian life.  October and November 1944 
clinical record entries showed that the appellant was wounded 
in action in October, with penetrating wounds of the left leg 
below the knee, the left shoulder, and the left cheek.  
Retained metallic fragments were removed from the left 
shoulder in January 1945.  The separation examination in 
December 1945 showed no abnormality other than scars of the 
left leg and shoulder.  

VA examination in November 1947 indicated that the appellant 
had a small metallic body retained in the angle of the left 
jaw, which was excised.  Examination of the left shoulder and 
left leg revealed a scar; an x-ray study of the left leg 
showed a deep retained foreign body.  He complained of 
moderate aches of the shoulder and leg.  

By December 1947 rating decision, the RO granted service 
connection for gunshot wounds of the left shoulder, left leg, 
and left face.  

VA examination in September 1962 showed that the appellant 
complained of tenderness affecting the left jaw area.  
Examination revealed no musculoskeletal impairment.  

In a September 1972 statement, the appellant filed a claim 
seeking service connection for "arthritis, adjunct to and 
residuals of my service connected gun shot wound, shoulder, 
legs, arm, face and head."  

VA clinical records in April 1972, which were received in 
October 1972, showed that the appellant complained of left 
shoulder and ankle pain.  An examiner diagnosed arthritis of 
the left shoulder.  An x-ray report indicated that there was 
no demonstrable abnormality of the left ankle or shoulder.  

By December 1972 rating decision, the RO denied the 
appellant's claim seeking service connection for arthritis, 
listing the nonservice-connected disability as "arthritis, 
cervical and thoracic spine."  The RO indicated that the 
evidence did not show any abnormality of the left shoulder, 
left ankle, or any other disability claimed.  It notified the 
appellant of the determination by letter dated December 21, 
1972.  

VA clinical records in November and December 1972 and in 
January 1973 indicated that the appellant had arthritis of 
the left knee, calcified objects in the left shoulder, and a 
spur in the left foot.  

In a January 1973 statement, the appellant expressed 
disagreement with the December 1972 rating decision 
concerning the claim of service connection for arthritis.  

By February 1973 rating decision, the RO denied the claims, 
finding that there was no evidence of arthritis as previously 
denied.  It notified the appellant of this determination by 
letter dated February 13, 1973.  

VA clinical records in April 1973 showed some arthritis and 
cracking of the left shoulder.  VA x-ray of the left knee in 
May 1973 was essentially normal.  VA clinical records in 
August 1973 revealed continued complaints of pain involving 
the left shoulder.  

VA examination in September 1973 indicated that the appellant 
complained of pain and popping in the left knee.  X-rays 
showed no abnormality of the left shoulder or left jaw, and a 
radiopaque fragment in the left leg with no osseous 
abnormalities observed.  The diagnoses included gunshot 
wounds of the left shoulder, left leg, and left jaw.  

A private physician's statement in October 1976 indicated 
that the appellant was involved in a motor vehicle accident 
in November 1972, where he injured his left shoulder.  The 
physician stated that the appellant was treated for arthritis 
and last seen in January 1973.  

By November 1976 rating decision, the RO again denied the 
claim of service connection for arthritis.  

The appellant testified at a hearing in June 1977 that pain 
and a clicking sound manifested his left shoulder disorder.  
He indicated that a physician had diagnosed arthritis of the 
left shoulder and that he used medications to control pain, 
although there was no interference with work-related 
activities.  As for the left leg, he noted that he had pain 
and that a physician had told him he had sciatic nerve 
damage.  

In a September 1977 decision, derived from the December 1972, 
February 1973, and November 1976 rating decisions, the Board 
denied the claim of service connection for arthritis.  In 
doing so, it specifically determined that arthritis affecting 
multiple joints, including the left shoulder, was not shown 
in service, and that degenerative changes in the left lower 
extremity were not shown by the evidence of record.  

In an April 1979 statement, a private physician noted that 
the appellant slipped on the floor of a restroom at work in 
January 1979.  Part of the statement included a discussion of 
his complaints of interscapular pain radiating to the left 
shoulder, which he had before the fall.  The physician noted 
that the appellant thought that the left shoulder problems 
originated after he was wounded in service.  

VA hospital records in July 1979 indicated that the appellant 
complained of numbness in his left arm and leg, as well as 
other neurologic symptoms.  The diagnoses included transient 
ischemic attacks, possible cerebral vascular disease, 
schizoid behavior, and hypertension.  

A private physician noted in a June 1980 statement that the 
appellant had a history of left shoulder pain considered 
secondary to his service-connected gunshot wound, and that 
the January 1979 work-related injury aggravated his left 
shoulder pain.  

VA examination in February 1981 indicated that the appellant 
had a history of a wound to the left shoulder and that the 
shell fragment passed through tissue and did not hit any bony 
structure.  Also noted was a history of shell fragment wound 
to the left leg.  The diagnoses included shell fragment 
wounds to the left shoulder and left leg.  An x-ray study of 
the left shoulder was negative; and x-rays of the left leg 
showed a metallic fragment adjacent to the proximal tibia 
without sensory or muscle deficit.  

A private physician's August 1981 statement indicated that 
the appellant's shoulder pain was causally related to his 
January 1979 injury.  

VA clinical records in November 1981 noted degenerative joint 
disease affecting the left shoulder and left leg.  Other VA 
clinical records from November 1981 to September 1982 
indicated that the appellant had continuing complaints of 
left knee and left leg pain.  

In a February 1997 statement, the appellant claimed service 
connection for arthritis affecting the left shoulder, left 
leg, and left jaw as secondary to his service-connected 
gunshot wounds of the left shoulder, left leg, and left jaw.  

By an April 1997 letter, the RO informed the appellant that 
he should provide it with any information relevant to any 
treatment he has received for his claimed disabilities.  

VA examination in April 1997 indicated that the appellant 
stated he first complained of left shoulder pain in 1972 and 
that he first complained of left knee and ankle pain (as well 
as similar pain involving his right lower extremity) about 
10 years previously.  It was also noted that the appellant 
recounted a fall aboard a ship eight to 10 years previously 
when he fell in an engine room, but did not remember where he 
was injured.  He denied any other injuries.  Examination of 
the temporomandibular jaw area was with normal range of 
motion and without tenderness, subluxation, and crepitation.  
Examination of the left shoulder revealed no gross deformity, 
reduced motion, and tenderness.  Examination of the left 
lower extremity showed no joint involvement of the wound near 
the left knee.  X-ray studies showed moderate degenerative 
changes of the left shoulder and a stable left hip without 
evidence of acute fracture or dislocation.  The diagnoses 
included degenerative joint disease of the left knee and left 
ankle, and left rotator cuff tendonitis with degenerative 
joint disease.  

In a July 1997 rating decision, the RO denied the appellant's 
claim of service connection for traumatic arthritis of the 
left shoulder, left leg, and left jaw secondary to the 
service-connected gunshot wounds of the left shoulder, left 
leg, and left jaw.  

The appellant filed a notice of disagreement in October 1997 
with the July 1997 rating decision.  

The RO issued to the appellant in November 1997 a statement 
of the case concerning the claims herein at issue, which 
included a discussion of the relevant evidence of record, the 
applicable law and regulations, and the analysis employed by 
the RO in adjudicating the claim.  

In December 1997, the appellant filed a substantive appeal 
concerning the issues herein at issue, which included a 
request for a hearing before a Member of the Board.  He 
contended that a physician had told him he could not support 
or contradict the contentions.  The appellant essentially 
argued that if he had not been wounded, then he most likely 
would not have developed arthritis of the left shoulder, left 
leg, and left jaw.  

In a February 1998 report of contact and a February 1998 
Decision Review Officer (DRO) Conference Report, the RO 
indicated that it had consulted with the appellant, obtained 
his permission to schedule a VA examination to evaluate the 
etiology of his claimed disabilities, and deferred a hearing 
until another determination was made.  

Private clinical records received in December 1997 indicated 
that in April 1983 the appellant had pain and mild tenderness 
in his left hip.  These records also showed that November and 
December 1996 he had pain in his left hip and left leg.  

VA clinical records in November and December 1972, which were 
received in December 1997, showed that the appellant 
complained of left leg symptomatology.  

VA clinical records received in December 1997 included a 
December 1982 VA clinical record showing a long history of 
bursitis of the left shoulder.  

VA examination in March 1998 indicated that the x-rays of the 
left shoulder revealed minor acromioclavicular joint 
degenerative change and no evidence of glenohumeral 
degenerative change.  An x-ray of the left lower leg showed a 
radiopaque foreign body, most likely shrapnel, in the region 
of the proximal tibia, and an otherwise normal tibia and 
fibula.  The assessment was that the appellant had pain and 
decreased range of motion of the left shoulder that did not 
appear related to the shrapnel wound as he had diffuse joint 
space arthritis and there was no evidence that the shrapnel 
penetrated into the joint by history of local removal of 
shrapnel by a medic and without significant pain until 
recently.  The examiner assessed no relationship between the 
soft tissue shrapnel wound of the left leg and the reported 
pain of the left leg with ambulation.  The examiner also 
assessed no evidence of residual abnormality of the left jaw 
related to the shrapnel wound there.  In conclusion, the 
examiner indicated that his medical conclusion was that the 
arthritis of the left shoulder, left leg, and left jaw were 
more related to arthritic changes of age and there was no 
evidence that they were related to the shrapnel wounds.  

In a June 1998 statement, the appellant indicated that he no 
longer wanted a hearing before a Member of the Board.  

In May 1999, the Board remanded the claims herein at issue 
for the RO to notify that he could submit additional evidence 
and argument in support of his claim and for it to issue a 
supplemental statement of the case presenting the laws on 
finality of decisions.  

In a February 2001 statement, the RO informed the appellant 
that he could submit any additional evidence or argument in 
support of his claim within 60 days.  

In February 2001, the RO issued to the appellant a 
supplemental statement of the case presenting the laws on 
finality of decisions.  


II.  Application of the Law to the Facts

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant of information and evidence necessary to 
substantiate a claim, and eliminated the concept of a well-
grounded claim.  It is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Before proceeding to the merits of the claims, the Board must 
ensure that VA has fully complied with the applicable 
provisions of the VCAA, which require that VA provide the 
claimant with application forms and notify him or her of an 
incomplete application; provide the claimant with notice of 
required information and evidence; make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  See 38 U.S.C.A. 
§ 5107 (West 1991) (former duty-to-assist provision).  VCAA 
is more beneficial to appellant.  

The appellant filed his claim to reopen in a February 1997 
statement, which serves as an informal and complete claim for 
benefits.  VA then has an obligation to provide him with 
notice of required information and evidence.  The RO informed 
the appellant of the evidence evaluated and the evidence 
still needed by its April 1997 letter, the November 1997 
statement of the case, the February 1998 DRO Conference 
Report, and the April 1998 and February 2001 supplemental 
statements of the case.  Through these documents, VA has 
satisfied its duty to provide the appellant with notice of 
required information and evidence.  

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim and 
every reasonable effort to obtain relevant VA, private, and 
service department records, as well as records possessed by 
other Federal agencies.  In this case, the RO has secured 
both VA and private clinical records identified by the 
appellant, thereby undertaking reasonable efforts to assist 
the appellant in obtaining evidence, including private 
records and those in the possession of the government, 
necessary to substantiate the claim.  

VA must provide the appellant with a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary.  The appellant underwent a VA examination in 
April 1997.  Because that examination did not address the 
etiology of the claimed disabilities, the RO afforded the 
appellant another VA examination in March 1998, thereby 
satisfying the need for a necessary VA examination or 
opinion.  

The appellant requested a hearing before a Member of the 
Board in his December 1997 substantive appeal.  In February 
1998, while the RO undertook further development of the 
record, that hearing was deferred.  In a June 1998 statement, 
he indicated he no longer wanted a hearing.  

The Board remanded the claims in May 1999 for the RO to 
provide notice to the appellant of the finality law and 
regulations.  The RO sent to the appellant a February 2001 
letter and a February 2001 supplemental statement of the case 
informing him of the finality law and regulations.  Although 
the February 2001 supplemental statement of the case did not 
inform him of the requirements of 38 C.F.R. § 3.156(a), that 
deficiency is not prejudicial to the appellant given the 
outcome of the analyses below.  

The Board concludes that VA has satisfied its duty to assist 
under the provisions of the VCAA.  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

B.  Finality

1.  Arthritis of Left Shoulder and Left Leg

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).

In the September 1977 decision, the Board denied entitlement 
to service connection for arthritis of multiple joints.  
Although the left shoulder was not listed in the statement of 
the issue, it was addressed in the text of the decision, and 
the Board's legal conclusion was that service connection for 
multiple joints was not warranted.  This Board decision, 
then, is final with respect to the claim for service 
connection of arthritis of the left shoulder.

Likewise, the September 1977 decision did not list the left 
leg in the issue, listing merely the left ankle.  However, 
the legs and knees were discussed in the decision, and 
service connection for arthritis of multiple joints was 
denied.  This Board decision, then, is final with respect to 
the claim for service connection of arthritis of the left 
leg.

2.  Arthritis of Left Jaw

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

In September 1972, the veteran claimed entitlement to service 
connection for arthritis of, inter alia, his face and head.  
In a December 1972 rating decision, the RO determined that 
there was no evidence that the veteran had the claimed 
disabilities.  He was notified of this rating decision by 
letter dated December 21, 1972.  In a statement submitted in 
January 1973, the veteran asked that his outpatient treatment 
records be reviewed.  The RO obtained and reviewed them and 
issued a confirmed rating decision in February 1973.  The 
veteran was notified of this decision by letter dated 
February 13, 1973.  He did not initiate an appeal of that 
decision.  Accordingly, the February 1973 rating decision is 
final as to the issue of entitlement to service connection 
for arthritis of the left jaw, as the left jaw is part of the 
head.

C.  Reopening

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).
A claimant seeking to reopen a previously denied service-
connection claim must first reopen that previous, and final, 
determination.  This analysis formerly required three steps.  
VA had to (1) determine whether the appellant presented new 
and material evidence, thereby reopening a finally denied 
claim; (2) if reopened, determine whether the reopened claim 
was well grounded; and (3) only then evaluate the merits of 
the claim after complying with all duty-to-assist 
obligations.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  
The VCAA eliminated the well-grounded-claim requirement and 
redefined VA's duty to assist, but did not alter the 
jurisdictional requirement for submitting new and material 
evidence.  VCAA, Pub. L. 106-475, § 3(f), 114 Stat. 2096, 
2097-98 (2000).  Therefore, the former three-step analysis 
now requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.  

As for the requirement that the appellant submit new and 
material evidence to reopen the last final rating decision on 
that issue, 

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a); see 38 U.S.C.A. § 5108.  New evidence 
can be material if it provides a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, even if it is unlikely to convince VA to alter a 
previous decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Evans (Samuel) v. Brown, 9 Vet. App. 
273, 284 (1996).  The prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  Whether new and 
material evidence is submitted is a jurisdictional test - if 
such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

If the appellant has submitted new and material evidence, 
then VA must adjudicate the claims on their merits.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because he served 
continuously for 90 days or more during a period of war, 
arthritis manifest to a degree of 10 percent within one year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To establish service connection, there must 
be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. 
App. 247, 253 (1999).  Service connection for a claimed 
disability as secondary to already service-connected 
disability requires medical evidence to support the alleged 
causal relationship between the service-connected disability 
and the disorder for which secondary service connection is 
sought.  38 C.F.R. § 3.310; Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  

1.  Arthritis of the Left Shoulder

In the September 1977 decision, the Board concluded that 
arthritis affecting multiple joints, including the left 
shoulder, was not shown in service.  At the time of that 
Board decision, the record included evidence that the 
appellant had left shoulder arthritis, but did not include 
evidence linking that arthritis to his service-connected 
gunshot wound.  Since September 1977, additional evidence has 
been received, including a private physician's statement in 
June 1980 that the appellant had a history of left shoulder 
pain considered secondary to the in-service wound.  This 
statement, standing alone, indicates a relationship between 
the arthritic symptomatology and the in-service gunshot 
wound.  The lack of this kind of evidence was a determinative 
factor in the Board's September 1977 decision, and such 
probative evidence providing a more complete picture of the 
circumstances surrounding the claimed disability constitutes 
new and material evidence to reopen the claim.  See Hodge, 
155 F.3d at 1363; Evans, 9 Vet. App. at 284.  

2.  Arthritis of the Left Leg

In the September 1977 Board decision, the Board concluded 
that arthritis affecting the left lower extremity was not 
shown by the evidence of record.  Since September 1977, 
additional evidence has been received, including VA clinical 
records in November 1981 showing that the appellant had 
degenerative joint disease of the left leg, VA examination in 
April 1997 finding degenerative joint disease of the left 
knee and ankle, and VA examination in March 1998 referring to 
arthritis of the left lower extremity.  These findings 
provide evidence of a current left lower extremity arthritis 
that was not of record in September 1977.  The lack of this 
kind of evidence was a determinative factor in the Board's 
September 1977 decision, and such probative evidence 
providing a more complete picture of the circumstances 
surrounding the claimed disability constitutes new and 
material evidence to reopen the claim.  See Hodge, 155 F.3d 
at 1363; Evans, 9 Vet. App. at 284.

3.  Arthritis of the Left Jaw

When the RO denied the veteran's claim of entitlement to 
service connection for arthritis of the head and face in 
December 1972, and confirmed the decision in February 1973, 
there was no evidence of record of arthritis of the left jaw.  
Since February 1973, additional evidence has been received, 
including the VA examination in March 1998 showing that the 
examiner referred to arthritis of the left jaw in the 
conclusion of the examination report.  This finding provides 
possible evidence of a current left jaw arthritis that was 
not of record in February 1973.  The lack of this kind of 
evidence was a determinative factor in the RO's decision, and 
such probative evidence providing a more complete picture of 
the circumstances surrounding the claimed disability 
constitutes new and material evidence to reopen the claim.  
See Hodge, 155 F.3d at 1363; Evans, 9 Vet. App. at 284.

D.  Consideration on the Merits

1.  Arthritis of the Left Shoulder

As to the merits of the claim, there must be evidence of an 
in-service left shoulder disease or injury.  Pond, 12 Vet. 
App. at 346; Hickson, 12 Vet. App. at 253.  The service 
medical records indicate that the appellant was wounded in 
the left shoulder in October 1944.  The RO granted service 
connection for that wound in a December 1947 rating decision.  
With respect specifically to arthritis, the entrance 
examination did not identify any arthritis affecting the left 
shoulder.  The appellant is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  Because the entrance examination did 
not note arthritis of the left shoulder, he is presumed to 
have been in sound condition at that time.  

In November 1943, the service medical records indicate that 
he injured his left shoulder during training, resulting in 
arthralgia of the shoulder.  There was no indication of any 
prior history of arthritis affecting the left shoulder, 
although one notation indicated that he was treated for 
arthritis before service.  The presumption of soundness at 
entrance may be overcome by clear and unmistakable (obvious 
or manifest) evidence demonstrating that arthritis existed 
prior to service.  38 C.F.R. § 3.304(b).  The November 1943 
service clinical record entry is the only indication that 
there may have been an arthritic condition existing prior to 
service.  In comparison, the remaining service medical 
records, including October 1944 entries prepared when he 
suffered the gunshot wound to the left shoulder, did not 
mention arthritis, and the separation examination in December 
1945 was silent as any such disorder.  In light of this 
evidence, the Board must conclude that the record does not 
include clear and unmistakable (obvious or manifest) evidence 
to overcome the presumption that the appellant was sound, at 
least with respect to the left shoulder, at entrance into 
service.  

There must also be medical evidence of a current disability.  
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253.  
After the appellant's separation from service in December 
1945, the first showing of arthritis is found in an April 
1972 VA clinical record that included a physician's diagnosis 
of left shoulder arthritis.  VA clinical records in April 
1973 and November 1981 noted arthritis or degenerative joint 
disease of the left shoulder.  VA examinations in April 1997 
and March 1998 also indicated that x-rays revealed 
degenerative joint disease of the left shoulder.  Other 
evidence does not refer to arthritis, such as the September 
1973 VA examination and x-ray reports that showed no 
abnormality of the left shoulder and the February 1981 VA 
examination report indicating there was no bone damage caused 
by the in-service gunshot wound.  Nonetheless, the more 
recent findings in the April 1997 and March 1998 VA 
examinations weigh more heavily in favor of a finding that 
the appellant currently has arthritis of the left shoulder.  

With a current arthritic condition of the left shoulder shown 
as early as April 1972 and in-service findings of a gunshot 
wound to the left shoulder and arthralgia of the left 
shoulder, the appellant may prevail in this claim if there is 
medical evidence linking the current disability to the in-
service disease or injury.  Pond, 12 Vet. App. at 346; 
Hickson, 12 Vet. App. at 253.  The evidence relevant to this 
element of the claim is limited to the October 1976, April 
1979, June 1980, and August 1981 private physicians' 
statements, the appellant's own contention in his statements 
and hearing testimony, and the VA examination in March 1998.  

The October 1976 private physician's statement indicated the 
history of an injury of the left shoulder in a November 1972 
motor vehicle accident and subsequent treatment for 
arthritis.  The physician did not refer to the in-service 
gunshot wound near the left shoulder, but instead to the 
November 1972 injury, which occurred about 27 years later.  
Accordingly, this statement is adverse to the claim that the 
current left shoulder arthritis is related to service or to 
the left shoulder service-connected disability.

The April 1979 private physician's statement noted that the 
appellant slipped on the floor of a restroom at work in 
January 1979.  The physician remarked on the presence prior 
to the fall of the appellant's complaints of interscapular 
pain radiating to the left shoulder.  While the physician 
noted that the appellant thought that the left shoulder 
problems originated after he was wounded in service, the 
physician did not separately render an opinion supporting 
that belief.  This statement therefore represents information 
simply recorded by the physician, and without any additional 
medical comment that would transform it into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Thus, to the extent that this statement based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the current arthritic disorder affecting the left 
shoulder.  As such, this statement is not probative on the 
issue of whether the current left shoulder arthritis is 
related to service or the left shoulder service-connected 
disability.

The June 1980 private physician's statement noted that the 
appellant had a history of left shoulder pain considered 
secondary to his service-connected gunshot wound; the 
statement did not indicate that the appellant had a history 
of left shoulder arthritis.  This symptomatology (pain) was 
previously addressed in the Board's May 1999 decision denying 
an evaluation in excess of 20 percent for the service-
connected residuals of a gunshot wound to the left shoulder.  
This statement, as well as the August 1981 private 
physician's statement, indicated that the left shoulder pain 
was aggravated by or causally related to, respectively, his 
January 1979 work-related injury.  However, these statements 
did not refer to left shoulder arthritis, nor did they relate 
the current left shoulder arthritis to the in-service injury.  
As such, they are not probative on the issue of whether the 
current left shoulder arthritis is related to service or the 
left shoulder service-connected disability.  

The appellant testified at a hearing in June 1977 that he had 
pain in his left shoulder, and he contended in various 
documents that he had arthritis of the left shoulder that he 
related to his in-service left shoulder wound.  Statements 
prepared by lay persons untrained in medicine cannot 
constitute competent medical evidence.  The witness could 
certainly provide an eyewitness account of his visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the record does not indicate that the 
appellant has the requisite expertise to opine as to the 
etiology of the left shoulder arthritis, his testimony and 
contentions cannot serve as competent evidence in support of 
the claim.  

The March 1998 VA examination indicated that the x-rays of 
the left shoulder revealed minor acromioclavicular joint 
degenerative change and no evidence of glenohumeral 
degenerative change.  The assessment was that the appellant 
had pain and decreased range of motion of the left shoulder 
that did not appear related to the in-service left shoulder 
wound.  The examiner reasoned that the appellant had diffuse 
joint space arthritis and had been without significant pain 
until recently.  Moreover, the examiner explained, there was 
no evidence that the fragment penetrated into the joint, 
since the service medical records showed that a medic removed 
the fragment.  The examiner concluded that the present 
arthritis of the left shoulder was more related to arthritic 
changes of age and that there was no evidence that it was 
related to the in-service left shoulder wound.  

This March 1998 VA opinion offers the only direct discussion 
of the etiology of the disorder.  The private physicians' 
statements in October 1976, April 1979, June 1980, and August 
1981 do not provide competent medical evidence linking the 
current arthritic disorder of the left shoulder to service or 
to the service-connected left shoulder gunshot wound.  
Outweighing these statements, the March 1998 VA examiner 
affirmatively opined that the current left shoulder arthritis 
was not related to service or the service-connected 
disability.  In light of the evidence of record and based on 
the analysis herein, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for arthritis of the left shoulder.

2.  Arthritis of the Left Leg

As to the merits of this claim, there is evidence of an in-
service left leg disease or injury.  Pond, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  The service medical 
records indicate that the appellant was wounded near the left 
knee in October 1944.  The RO granted service connection for 
that wound in a December 1947 rating decision.  With respect 
specifically to arthritis, the entrance examination did not 
identify any arthritis affecting the left leg.  The appellant 
is considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  
Because the entrance examination did not note arthritis of 
the left leg, he is presumed to have been in sound condition 
at that time.  

In November 1943, the service medical records indicate that 
he had arthralgia of the left ankles, knee, and hips during 
training.  There was no indication of any prior history of 
arthritis affecting those joints, although one entry that 
month indicated that he was treated for arthritis before 
service.  The presumption of soundness at entrance may be 
overcome by clear and unmistakable (obvious or manifest) 
evidence demonstrating that arthritis existed prior to 
service.  38 C.F.R. § 3.304(b).  The November 1943 service 
clinical record entry is the only indication that there may 
have been an arthritic condition existing prior to service.  
In comparison, the service medical records, including October 
1944 entries prepared when he suffered the gunshot wound to 
the left leg, did not mention arthritis, and the separation 
examination in December 1945 was silent as any such disorder.  
The record does not include clear and unmistakable (obvious 
or manifest) evidence to overcome the presumption that the 
appellant was sound, at least with respect to the left leg, 
at entrance into service.  

There must also be medical evidence of a current disability.  
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253.  
After the appellant's separation from service in December 
1945, the first showing of arthritis is found in the November 
to December 1972 and January 1973 VA clinical records that 
included a physician's diagnosis of left knee arthritis.  VA 
clinical records in November 1981 revealed degenerative joint 
disease of the left leg, the VA examination in April 1997 
diagnosed degenerative joint disease of the left knee and 
ankle, and the VA examination in March 1998 noted arthritis 
of the left leg.  Other evidence found otherwise, including 
the April 1972 VA x-ray, the September 1973 VA examination 
and x-ray reports, and the February 1981 VA x-ray.  
Nonetheless, the more recent findings in the April 1997 and 
March 1998 VA examinations weigh more heavily in favor of a 
finding that the appellant currently has arthritis of the 
left knee and ankle.  

With a current arthritic condition of the left leg shown as 
early as November 1972 and in-service findings of a gunshot 
wound near the left knee and arthralgia of the left knee and 
ankle, the appellant may prevail in this claim if there is 
medical evidence linking the current disability to an in-
service disease or injury.  Pond, 12 Vet. App. at 346; 
Hickson, 12 Vet. App. at 253.  The evidence relevant to this 
element of the claim is limited to the appellant's testimony 
in June 1977 and his other contentions, and to the VA 
examination in March 1998.  

The appellant testified at a hearing in June 1977 that he had 
pain in his left leg, and he contended in various documents 
that he had arthritis of the left leg that he related to his 
in-service left leg wound.  As a lay person, untrained in 
medicine, the appellant can provide an eyewitness account of 
his visible symptoms.  Layno, 5 Vet. App. at 469.  But his 
contentions cannot serve as medical testimony, which must be 
provided by a qualified expert.  Espiritu, 2 Vet. App. at 
494-95.  Because the record does not indicate that he has the 
requisite expertise to opine as to the etiology of the left 
leg arthritis, his testimony and contentions cannot serve as 
competent evidence in support of the claim.  

The March 1998 VA examination indicated that the x-ray of the 
left lower leg showed a radiopaque foreign body, most likely 
shrapnel, in the region of the proximal tibia, and an 
otherwise normal tibia and fibula.  The examiner assessed no 
relationship between the soft tissue shrapnel wound of the 
left leg to the reported pain of the left leg with 
ambulation.  The examiner indicated that his medical 
conclusion was that the arthritis of the left leg was more 
related to arthritic changes of age and there was no evidence 
that they were related to the shrapnel wounds.  This opinion 
strongly weighs against the claim, as does the fact that the 
record does not include any evidence of left leg arthritis 
until more than 28 years after service separation.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for arthritis of the left leg.  

3.  Arthritis of the Left Jaw

As to the merits of the claim, there must be evidence of an 
in-service left jaw disease or injury.  Pond, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  The service medical 
records indicate that the appellant was wounded in the left 
cheek, near the left jaw, in October 1944.  The RO granted 
service connection for that wound in a December 1947 rating 
decision.  With respect specifically to arthritis, the 
entrance examination did not identify any arthritis affecting 
the left jaw.  The appellant is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  Because the entrance 
examination did not note arthritis of the left jaw, he is 
presumed to have been in sound condition at that time.  

The November 1943 service clinical records indicated that the 
appellant was treated for arthritis before service; the joint 
or joints affected by arthritis was not specified.  The 
presumption of soundness at entrance may be overcome by clear 
and unmistakable (obvious or manifest) evidence demonstrating 
that arthritis existed prior to service.  38 C.F.R. 
§ 3.304(b).  The November 1943 service clinical record entry 
is the only indication that there may have been an arthritic 
condition existing prior to service.  In comparison, the 
service medical records did not mention arthritis of the left 
jaw and the separation examination in December 1945 was 
silent as any such disorder.  In light of this evidence, the 
Board must conclude that the record does not include clear 
and unmistakable (obvious or manifest) evidence to overcome 
the presumption that the appellant was sound, at least with 
respect to the left jaw, at entrance into service.  

There must also be medical evidence of a current disability.  
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253.  
After the appellant's separation from service in December 
1945, the first showing of arthritis of the left jaw is found 
in the VA examination in March 1998, wherein the examiner 
referred to arthritis of the left jaw.  The April 1997 VA 
examination noted no relevant findings of the left 
temporomandibular jaw area, but the reference in the March 
1998 examination satisfies the current-disability element of 
the claim.  

With a current arthritic condition of the left jaw noted in 
the March 1998 VA examination and in-service findings of a 
gunshot wound near the left jaw, the appellant may prevail in 
this claim if there is medical evidence linking the current 
disability to an in-service disease or injury.  Pond, 12 Vet. 
App. at 346; Hickson, 12 Vet. App. at 253.  The evidence 
relevant to this element of the claim is limited to the 
appellant's contentions and to the VA examination in March 
1998.  

The appellant contended in various documents that he has 
arthritis of the left jaw that is related to his in-service 
left cheek wound.  The appellant, though, as a lay person 
untrained in medicine, cannot provide medical testimony, 
which must be provided by a qualified expert.  Espiritu, 
2 Vet. App. at 494-95.  Because the record does not indicate 
that the appellant has the requisite expertise to opine as to 
the etiology of the left jaw arthritis, his testimony and 
contentions cannot serve as competent evidence in support of 
the claim.  

The March 1998 VA examiner assessed no evidence of residual 
abnormality of the left jaw related to the left cheek wound 
and concluded that the arthritis of the left jaw was more 
related to arthritic changes of age than to the wound.  This 
opinion strongly weighs against the claim, and is not 
contradicted by any other evidence.  It is further supported 
by the fact that the record does not include any evidence of 
left jaw arthritis until March 1998, more than 52 years after 
service separation.  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
arthritis of the left jaw.  


ORDER

The claims of entitlement to service connection for arthritis 
of the left shoulder, left leg, and left jaw are reopened, 
and, to that extent, the appeal is granted.   

Service connection for arthritis of the left shoulder, left 
leg, and left jaw is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

